Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, line 1, it is not clear as to what bedspread defines. Is “bedspread” presented in line 1 of claim 4 the same as or different from the bedspread introduced within line 13 of claim 1?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee 2009/0044337.   As to claims 1 and 5, McKee discloses, Figs. 1-8 for example, a bedding system for covering a mattress defining a mattress top surface and mattress side surfaces, the bedding system comprising:
	a fitted sheet 104 to fit over the mattress top surface (14) and the mattress side surfaces, the fitted sheet 104 defining a fitted sheet outer surface 112 and a fitted sheet lower section, (lower section thereof);
	a flat sheet 108 to fit over at least part of the fitted sheet outer surface, the flat sheet 108 defining a flat sheet outer surface, a flat sheet lower longitudinal edge, (lower longitudinal edge of 108), a flat sheet first side longitudinal edge, (side longitudinal edge of 108), a flat sheet second side longitudinal edge, (second side longitudinal edge of 108) and a flat sheet lower section, (lower section thereof), at least part of the flat sheet lower section being secured/coupled to at least part of the fitted sheet lower section, (Figs. 1 and 2); and
	a bedspread 204 to fit over the flat sheet outer surface, the bedspread 204 defining a bedspread outer surface, a bedspread lower longitudinal edge, (lower longitudinal edge of 204), a bedspread first side longitudinal edge, (first side longitudinal edge of 204), and a bedspread second side longitudinal edge, (second side longitudinal edge of 204), opposite the bedspread first side longitudinal edge, at least part of the bedspread lower longitudinal edge, the bedspread first side longitudinal edge and the bedspread second side longitudinal edge being releasably secured to at least 
As to claim 2, the flat sheet 108 further defines a flat sheet upper longitudinal edge section, (upper longitudinal edge section of 108), and further wherein the bedspread 204 further defines a bedspread upper longitudinal edge, (upper longitudinal edge of 204), at least part of the flat sheet upper longitudinal edge section being releasably secured to at least part of one of: the bedspread upper longitudinal edge along its length and the bedspread outer surface along its length, (Figs. 2 and 3 showing at least, the flat sheet upper longitudinal edge section being releasably secured to part of the bedspread upper longitudinal edge along its length).
As to claim 3, the flat sheet 108 defines sets of longitudinally aligned spaced apart openings, (button holes for use of button fastening, line 8 of paragraph [0026]), at its flat sheet lower longitudinal edge, at its flat sheet first side longitudinal edge, at its flat sheet second side longitudinal edge and about its flat sheet upper section, (Figs. 1-3 illustrating the flat sheet 108 fastening as along the edges and section set forth in claim 3).
As to claim 4, bedspread 204 defines sets of longitudinally aligned spaced apart connectors/buttons, (button holes for use of button fastening, line 8 of paragraph [0026]), at its bedspread lower longitudinal edge, at its bedspread first side longitudinal edge, at its bedspread second side longitudinal edge and about a bedspread upper section, (Figs. 1-3 illustrating the flat sheet 108 fastening as along the edges and section set forth in claim 4), wherein in use, each connector/button is introduced into its .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee 2009/0044337.   To have formed the McKee bedding assembly as by providing the flat sheet 108 with button holes and providing the bedspread 204 with matching buttons, thus allowing utilization of a well-known releasable fastening system as is desired by McKee, would have been obvious to one having ordinary skill in the art as taught by McKee at line 8 of paragraph [0026].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















MS
June 06, 2021